222 F.2d 413
Gordon A. HAUGH et al., Appellants,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 12459.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1955.
Decided May 5, 1955.

Mr. A. Yates Dowell, Jr., Washington, D. C., with whom Mr. A. Yates Dowell, Washington, D. C., was on the brief, for appellants.
Mr. S. William Cochran, Counsel, United States Patent Office, Washington, D. C., with whom Mr. E. L. Reynolds, Solicitor, United States Patent Office, Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of the United States District Court for the District of Columbia which dismissed appellants' complaint filed under R.S. § 4915, 35 U.S.C. § 145, to authorize the Commissioner of Patents to grant certain claims, which he had denied, of a patent application. Certain other claims were granted by the Commissioner.


2
The appellants have made no showing which in our view would justify us in disturbing the findings and conclusions of the District Judge, which for the reasons given in his opinion1 seem to us to be correct.


3
Affirmed.



Notes:


1
 Haugh v. Watson (1954), D.C., 130 F. Supp. 812